Title: William W. Hening to Thomas Jefferson, 23 September 1816
From: Hening, William Waller
To: Jefferson, Thomas


          
            Sir,
            Richmond 23rd Septr 1816
          
          Your letter of the 15th was delivered to me, after the arrival of the last mail only; and I have not lost a moment in complying with its contents.—I send you by the Charlottesville stage-driver, the three first volumes of the Statutes at large.—Unfortunately the sheets of the 4th Vol. which had been sent to Petersburg, to be bound, were all destroyed by the dreadful conflagration at that place; so that none of the impression were saved except those copies which had been previously bound for public use. It
			 will be immediately reprinted.—The 5th Vol. is printed, except the Index.—With this volume, I will send you the 4th which will shortly be reprinted. My original plan contemplated the bringing down the Statutes at Large to the end of the year 1792, when our last Revisal was made. But, should it be found
			 expedient, they will be continued to a later period.
          I have still, in my possession, the M.S. Vol. of laws, which I received, from the late Edmund Randolph Esqr, and which, from the description you gave, I had no doubt was your property. I do not recollect, that you gave me any specific directions, in relation to it.—Will you have it sent to you;
			 or shall I send it to Washington?—and, if to the latter place, to whose address?
          
            With much esteem & respect, I am Yrs
            Wm: W: Hening
          
        